Exhibit 10.23

DESCRIPTION OF COMPENSATORY ARRANGEMENT WITH MR. MARCUS G. SMITH

On February 13, 2007, the Compensation Committee revised Mr. Marcus G. Smith’s
compensation arrangement with the Company. Consistent with Company policy, Mr.
Smith does not have an employment contract. Mr. Smith’s compensation for 2007
will include a base salary of $225,000, and sales commissions based on certain
national sponsorship, marketing and advertising sales by Mr. Smith, at the
following rates:

 

Performance Racing Network Advertising Sales

   7.5 %

Other Gross Marketing Sales of:

  

$0 to $10 million

   1.0 %

$10 million to $15 million

   1.5 %

$15 million to $20 million

   2.0 %

$20 million to $28.5 million

   2.5 %

Above $28.5 million

   3.0 %

The commissions outlined above are consistent with Mr. Smith’s position and the
sales commission program of the Company. The percentages set forth above are
retroactive to $0 if specified sales targets are met. It is anticipated that in
future years, Mr. Smith’s annual compensation will continue to be determined by
the Company’s Compensation Committee in accordance with its policies regarding
executive officers and any commission bonuses will continue to be consistent
with the Company’s overall sales commission and bonus program.